Citation Nr: 0718427	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability to include gastroenteritis and irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for residuals of 
chronic ear infections.


REPRESENTATION

Veteran represented by:	Patrick J. Morgan, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision that 
denied service connection for gastroenteritis and chronic ear 
infections.  The Board has recharacterized the issues on 
appeal to more accurately reflect the conditions for which 
the veteran is seeking service connection.
 
In a December 2005 RO decision, service connection was 
granted for: 1) residuals of a right patellar fracture, 
postoperative, with chondromalacia patella, 2) a superior 
labral anteroposterior (SLAP) tear of the right shoulder, 3) 
herpes simplex virus, 4) psoriasis, 5) migraine headaches, 
and 6) benign prostatic hypertrophy (BPH).  This grant of 
service connection satisfied the veteran's initial appeal of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  It is acknowledged that the veteran filed 
numerous claims of service connection, which related to the 
right shoulder and right knee, to include right shoulder 
bursitis, right shoulder entrapment syndrome, a right knee 
chondral defect, and right knee arthritis.  The RO's December 
2005 grant of service connection clearly encompassed the 
aforementioned disabilities.  In this regard, it is noted 
that right knee and right shoulder disabilities, such as 
right shoulder bursitis and entrapment syndrome and right 
knee chondral defect and arthritis, are no longer listed as 
among his non-service-connected disabilities.  As such, the 
matter of service connection for additional disability of the 
right shoulder and right knee is no longer before the Board. 
 
Now, the Board will address whether the veteran properly 
appealed the RO's December 2005 decision which assigned 
initial noncompensable ratings for a right knee disability, a 
right shoulder disability, herpes simplex virus, psoriasis, 
BPH, migraine headaches, kidney stones, and lattice 
degeneration.  It is noted that the veteran was informed of 
the RO's decision in a December 29, 2005, letter.  It is 
acknowledged that the veteran did file a timely notice of 
disagreement (NOD), which was received in January 2006.  In 
this NOD, he indicated that he wished to appeal all of the 
issues for which he received a noncompensable rating.  He was 
issued a statement of the case (SOC) in May 2006.  In the May 
26, 2006, cover letter of the SOC he was informed that he 
needed to file a substantive appeal in order to perfect his 
claims.  Thereafter, he did not respond.  Submission of a 
timely substantive appeal is requisite to perfecting a claim 
before the Board; see 38 C.F.R. § 20.200 (2005), and Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 
U.S.C.A. § 7105(a), the filing of an NOD initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA).  The matters of higher initial ratings have 
not been properly appealed to the Board and will not be 
discussed in the following decision. 

The Board also notes that during the March 2007 Board Central 
Office hearing, the veteran stated that he wished to discuss 
the issue of his continuing disabilities associated with his 
spine.  The Board refers this new claim to the RO for initial 
consideration. 


FINDINGS OF FACT

1.  The veteran's currently diagnosed gastrointestinal 
disability is not related to a disease or injury in service 
to include gastroenteritis.

2.  The evidence of record does not establish that the 
veteran currently has residuals of chronic ear infections as 
a result of a disease or injury in service.




CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304 (2006).

2.  The veteran does not currently have residuals of chronic 
ear infections incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for a gastrointestinal disability and 
chronic ear infections, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in May 2003 and August 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The May 2003 and 
August 2006 letters told him to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-121.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.   

The veteran was afforded medical examinations in October 
2003, January and February 2006 to obtain opinions as to 
whether gastroenteritis and chronic ear infections could be 
directly attributed to service.  Further examinations or 
opinions are not needed on these claims because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 ((West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.              
§ 3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.       § 
3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Gastrointestinal disability

The veteran alleges that his currently diagnosed irritable 
bowel syndrome (IBS) is related to the gastroenteritis he 
suffered during service.

Review of the veteran's service medical records reveals he 
was treated for stomach disorders, to include 
gastroenteritis, in January 1988, September 1994, November 
1995 and May 1997.  The veteran's service discharge 
examination does not indicate the veteran suffered from any 
stomach disorders. 

In support of his claim, the veteran submitted private 
medical records after discharge from service.  In July 2003, 
the veteran was treated by J.Y. Sealander, M.D.  The veteran 
complained of IBS.  He stated that he was initially diagnosed 
with IBS in 1993, but had not had a colonoscopy.  The 
veteran's service medical records do not substantiate this 
claim.  The veteran self-treated with Imodium and Metamucil.  
There was no diagnosis of gastroenteritis.  The veteran was 
referred to Mark A. Miller, M.D. in August 2003.  He was 
evaluated for complaints of chronic diarrhea.  The 
differential included chronic infection such as giardia 
versus IBS and inflammatory bowel disorder.  The veteran was 
then referred for a colonoscopy.  He was seen later in August 
2003 for the colonoscopy at Martha Jefferson Hospital.  The 
impression was polyps and hemorrhoids, but otherwise the 
colonoscopy was normal.  The final diagnosis was tubular 
adenomas.  There was no diagnosis of gastroenteritis.

In February 2006, the veteran participated in a VA 
examination.  At the time of the examination the veteran 
reported no nausea or vomiting.  He did report a sudden sense 
of urgency followed by a bowel movement and occasional 
cramping.  He stated that he self-medicated with Metamucil 
and no longer suffered from diarrhea.  Upon examination of 
the abdomen, the veteran had normal bowel sounds, had no 
tenderness to palpation or organmegly.  The examiner's 
impression was that no further tests were needed to render an 
opinion regarding IBS, as there were no tests to diagnose it.  
After review of the veteran's claims folder, the examiner 
found that it was less likely than not that the 
gastroenteritis documented in service was related to IBS 
diagnosed two years after discharge from service.

Although the evidence of record has established that the 
veteran suffered from gastroenteritis in service, he does not 
currently have a diagnosis of such.  In order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed 
gastroenteritis, service connection for gastroenteritis may 
not be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997). 

Additionally, there is no other medical evidence of record to 
substantiate the veteran's claim that his currently diagnosed 
IBS was caused by gastroenteritis in service.  The VA 
examiner clearly stated that no medical nexus existed between 
the two conditions.  The only remaining evidence in support 
of the veteran's claim is his own testimony that the IBS and 
gastroenteritis are related.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss in-
service injury.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence). 

As there is no evidence of currently diagnosed 
gastroenteritis, and no medical nexus connecting the 
currently diagnosed IBS and the in-service gastroenteritis, 
the veteran's claim must fail.  See Hickson, supra.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
gastrointestinal disabilities are related to service.  There 
is not an approximate balance of evidence.  

Chronic Ear Infections

The veteran alleges that he suffered chronic ear infections 
in service that are the cause of his currently claimed 
hearing loss.

Review of the veteran's service medical records reveal that 
he was diagnosed on multiple occasions, between 1982 and 
1994, with otitis externa and otitis media of the right ear.  
He was treated with antibiotics for these conditions.  All of 
the audiograms performed in service were within normal 
limits.  Additionally, the veteran's discharge examination in 
December 2000 noted the prior chronic ear infections in 1983 
and a current cerumen impaction in the right ear.  There was 
no indication of any ear infection or hearing loss at the 
time of discharge.

As noted above, to be considered for service connection, a 
claimant must first have a disability.  See Rabideau and 
Degmetich, supra.  The veteran does not currently suffer from 
chronic ear infections and does not suffer from hearing loss.  
The 2006 VA audiology examination revealed the veteran's 
hearing to be within normal limits.  The examiner opined that 
although the veteran suffered multiple ear infections in 
service, they did not result in any abnormality in his ears 
or his hearing based on the fact that the veteran had 
excellent hearing bilaterally.  Also, the immittance measures 
were within normal limits, suggesting the absence of any 
middle or external ear abnormalities.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his chronic ear 
infections in service are related to alleged current hearing 
loss.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include gastroenteritis, is denied.

Entitlement to service connection for residuals of chronic 
ear infections is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


